DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low coefficient of thermal expansion” in claims 4, 13 are relative terms which renders the claim indefinite. The term “low coefficient of thermal expansion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The Applicant’s specification ([0022]) indicates that the coefficient of thermal expansion (CTE) must be sufficiently low such as to minimize differences between the assembly fixture and wing such that it minimizes manufacturing abnormalities because the abnormalities are not defined.  Therefore, the claim is rendered indefinite for the purposes of rejection under 35 U.S.C. 112(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 19-20 of U.S. Patent No. 11123900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower method of forming an anisotropic molding tool is entirely contained in the broader apparatus claim. 
The claim 17, 19-20 of US 11123900 discloses, similar to claims 1-2 of the instant application, a method which reads on the structures of the recited apparatus / product comprising: a plurality of strands of material on a mold tool comprising an inner mold tool and outer mold tool wherein an anisotropic thermal expansion property is based on an orientation of the plurality of reinforcement fibers within the mold tool.  This overlap between a method and an apparatus creates a scenario where an Obviousness Double Patenting (ODP) rejection is appropriate.

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17+4 of U.S. Patent No. 11123900. 
While these claims 17 & 4 are not in the same branch of the claim tree, it would have been obvious to use the mold tools of claim 17 to make the spar for an aircraft as in claim 4.

Claim 6-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11123900. 
The claim 6 recites that the width of the inner mold line tool has a larger coefficient of thermal expansion than the width dimension of the outer mold line tool which is recited also in claim 17 (the width of the outer mold line tool’s coefficient of thermal expansion is lower than the width of the outer mold line tool’s coefficient of thermal expansion).	Regarding claims 7-8, the relative coefficient of thermal expansion properties recited in claim 6 fixes the expansion rates of the two materials / structures as recited in the claims.

Claims 10-11, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-7 of U.S. Patent No. 11123900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower method of forming an anisotropic molding tool is entirely contained in the broader apparatus claim. 
The claim 1, 4, 6-7 of US 11123900 discloses, similar to claims 10-11, 14 of the instant application, a method comprising extruding and arranging a plurality of strands of material on a mold tool comprising an inner mold tool and outer mold tool wherein a coefficient of thermal expansion for a width dimension of the outer mold tool is lower than the coefficient of thermal expansion of the inner mold tool.
Regarding claim 11, the claim 1 recites an inner and outer mold line tool in the same roles as the first and second mold line tools and therefore meets the claimed subject matter.
Regarding claim 14, claim 4 recites that the composite structure is a spar for an aircraft.

Claim 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 17 of U.S. Patent No. 11123900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower method of forming an anisotropic molding tool is entirely contained in the broader apparatus claim.
The claims 1 & 17 of US 11123900 discloses, similar to claims 19-20 of the instant application, a method comprising extruding and arranging a plurality of strands of material on a mold tool comprising an inner mold tool and outer mold tool wherein a coefficient of thermal expansion for a width dimension of the outer mold tool is lower than the coefficient of thermal expansion of the inner mold tool.
To select the embodiment wherein the first mold tool has an anisotropic thermal expansion property and wherein the first mold line tool has a width dimension coefficient of thermal expansion lower than the second coefficient of thermal expansion of the would have been suitable for use in an mold tool.
It would have been obvious to one of ordinary skill in the art to select a mold line tool with anisotropic thermal expansion property and an inner mold line tool with a lower thermal expansion coefficient in a width direction than the outer mold line tool.
Allowable Subject Matter
Claim 1, 10, 19 would be allowable if rewritten or amended to overcome the rejection(s) under Obviousness Non-Statutory Double Patenting (ODP) set forth in this Office action.
Claim 2-3, 5-8, 11-12, 14-17, 20 would be allowable if rewritten to overcome the rejection(s) under Obviousness Non-Statutory Double Patenting (ODP) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Obviousness Non-Statutory Double Patenting (ODP) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claims 1, none of the cited prior art or any prior art available discloses:
“an isotropic thermal expansion property, wherein the anisotropic thermal expansion property is based on an orientation of the plurality of reinforcement fibers within the first mold tool”.
Closest prior art available Kanatzidis (US 2010/0292065) / Janssen (US 2016/0333144) renders obvious an anisotropic coefficient of expansion in a mold tool with a thermoplastic extruded fiber reinforcement in a previously recited method, such a combination does not recognize that the direction of the anisotropic thermal expansion coefficient is along the length / width dimension as a gradient with respect to the inner and outer mold line tools as claimed.  Such a limitation is structural and receives full patentable weight in the apparatus / product claims.
	Therefore, claim 1 is deemed allowable.

Regarding claims 10: none of the cited prior art or any prior art available discloses:
“an isotropic thermal expansion property, wherein the anisotropic thermal expansion property is based on an orientation of the plurality of reinforcement fibers within the first mold tool” nor 
	“wherein a coefficient of thermal expansion for a width dimension of the first mold line tool is lower than the coefficient of thermal expansion for the width dimension of the second mold line tool.”
	Closest prior art available Kanatzidis (US 2010/0292065) / Janssen (US 2016/0333144) renders obvious an anisotropic coefficient of expansion in a mold tool with a thermoplastic extruded fiber reinforcement in a previously recited method, such a combination does not recognize that the direction of the anisotropic thermal expansion coefficient is along the length / width dimension as a gradient with respect to the inner and outer mold line tools as claimed.  Such a limitation is structural and receives full patentable weight in the apparatus / product claims.
	Therefore, claim 10 is deemed allowable.

Regarding claims 19: none of the cited prior art or any prior art available discloses:
“an isotropic thermal expansion property, wherein the anisotropic thermal expansion property is based on an orientation of the plurality of reinforcement fibers within the first mold tool”
“wherein the inner mold line tool comprises a first coefficient of thermal expansion for a length dimension of the inner mold line tool and a second coefficient of thermal expansion for a width dimension of the inner mold line tool and the first coefficient of thermal expansion is lower than the second coefficient of thermal expansion”
	“wherein a coefficient of thermal expansion for a width dimension of the outer mold line tool is lower than the coefficient of thermal expansion for the width dimension of the inner mold line tool.”
	Closest prior art available Kanatzidis (US 2010/0292065) / Janssen (US 2016/0333144) renders obvious an anisotropic coefficient of expansion in a mold tool with a thermoplastic extruded fiber reinforcement in a previously recited method, such a combination does not recognize that the direction of the anisotropic thermal expansion coefficient is along the length / width dimension as a gradient with respect to the inner and outer mold line tools as claimed.  Such a limitation is structural and receives full patentable weight in the apparatus / product claims.
	Therefore, claim 19 is deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743